2015 IL 118347



                                          IN THE
                                 SUPREME COURT
                                              OF
                            THE STATE OF ILLINOIS



                                     (Docket No. 118347)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. RAYMOND GOOSSENS,
                                  Appellant.


                               Opinion filed September 24, 2015.



          JUSTICE KARMEIER delivered the judgment of the court, with opinion.

          Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke, and
       Theis concurred in the judgment and opinion.



                                          OPINION

¶1         Defendant, Raymond Goossens, a police sergeant, was convicted of
       intimidation, a Class 3 felony (720 ILCS 5/12-6(a)(6) (West 2010)), after he
       threatened not to respond to 911 calls from a local auto racetrack as long as two
       former police officers were employed at the facility. Following a finding of guilty
       by a jury, defendant was sentenced to a term of two years’ probation. The amended
       order of probation contained numerous conditions, one of which required that
       defendant “shall become current in his child support in case number 2002 D 528.”
       Defendant appealed, arguing the trial court of Rock Island County lacked the
       authority under section 5-6-3(b) of the Unified Code of Corrections (Code) to
       include the payment of child support as a condition of probation. 730 ILCS
     5/5-6-3(b) (West 2010). The appellate court affirmed. 2014 IL App (3d) 120680.
     We allowed defendant’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff. July 1,
     2013); R. 612 (eff. Feb. 6, 2013)), and now affirm the judgment of the appellate
     court.



¶2                              PRINCIPAL STATUTE INVOLVED

¶3        Section 5-6-3 of the Code includes a list of several mandatory conditions of
     probation (730 ILCS 5/5-6-3(a) (West 2010)) as well as other conditions that a
     court may impose at its discretion (730 ILCS 5/5-6-3(b) (West 2010)). Specifically
     at issue in this case is subsection 5-6-3(b)(6), which provides:

             “(b) The Court may in addition to other reasonable conditions relating to the
         nature of the offense or the rehabilitation of the defendant as determined for
         each defendant in the proper discretion of the Court require that the person:

                                                    ***

                  (6) support his dependents[.]” 730 ILCS 5/5-6-3(b)(6) (West 2010).



¶4                                          BACKGROUND

¶5       At defendant’s sentencing hearing on July 16, 2012, the trial court imposed,
     inter alia, a condition requiring defendant to “become current in his child support
     in case number 2002 D 528” and “defendant shall not be released from his
     probation until his child support is current.” 1 The trial court imposed the child
     support condition based on a presentencing investigation report indicating that
     defendant owed over three and a half years in back child support payments, totaling
     $11,779.89.

¶6       On appeal, defendant argued that the trial court was not authorized under section
     5-6-3(b) to impose the child support condition because child support payments do not
     reasonably relate to the offense of intimidation. The Appellate Court, Third District,
     rejected defendant’s argument, finding that section 5-6-3(b) expressly permits a trial
     court to impose any of the enumerated probation conditions, regardless of whether the
         1
          For purposes of simplicity, hereafter, the condition of probation at issue will be summarized as
     “the child support condition.”
                                                    -2-
     condition relates to the charged offense. 2014 IL App (3d) 120680, ¶ 9. The appellate
     court determined that because the child support condition falls under the scope of
     section 5-6-3(b)(6), “support his dependents,” imposition of the condition was
     authorized by statute. Id. The Third District noted, however, its interpretation conflicts
     with an earlier Appellate Court, Fourth District, decision in People v. Campbell, which
     interpreted section 5-6-3(b) to mean, “all conditions of a sentence or conditional
     discharge must be related to the specific offense for which the defendant is
     sentenced.” Id. (citing People v. Campbell, 325 Ill. App. 3d 569 (4th Dist. 2001)). We
     granted defendant’s petition for leave to appeal.



¶7                                         ANALYSIS

¶8       The issue before this court is whether the trial court had the authority to impose
     a condition of probation requiring defendant to pay child support for a conviction of
     intimidation. Defendant maintains that the trial court acted beyond the scope of its
     sentencing authority under section 5-6-3(b) of the Code (730 ILCS 5/5-6-3(b)
     (West 2010)) by imposing the probation condition that “defendant shall become
     current in his child support in case number 2002 D 528.” Defendant argues a trial
     court is only authorized to impose a condition of probation enumerated under
     section 5-6-3(b) if it relates to the nature of defendant’s conviction. Thus,
     defendant suggests that if this court conducted a linguistic examination of section
     5-6-3(b), the plain language of the Code would reveal that the legislature created a
     restrictive clause intending to require that all conditions, including the enumerated
     conditions, must relate to the nature of the offense. The State argues the plain
     language of the Code authorizes a trial court to impose any of the enumerated
     conditions under section 5-6-3(b), regardless of whether the condition relates to the
     nature of defendant’s conviction. Accordingly, the State concludes that subsection
     5-6-3(b)(6) provides express statutory authority to impose the payment of child
     support as a condition of probation. We agree with the State.

¶9       The cardinal rule of statutory construction is to give effect to the intent of the
     legislature, presuming the legislature did not intend to create absurd, inconvenient,
     or unjust consequences. People v. Gaytan, 2015 IL 116223, ¶ 23. The best indicator
     of such intent is the language of the statute, which is to be given its plain and
     ordinary meaning. People v. McChriston, 2014 IL 115310, ¶ 15. In determining the
     plain and ordinary meaning of the statute, we consider the statute in its entirety, the
     subject it addresses, and the apparent intent of the legislature in enacting it. People
                                              -3-
       v. King, 241 Ill. 2d 374, 378 (2011). We may also consider the resulting
       consequences from construing the statute one way or the other. People v. Marshall,
       242 Ill. 2d 285, 293 (2011). The construction of a statute is a question of law that is
       reviewed de novo. People v. Simpson, 2015 IL 116512, ¶ 29.

¶ 10        This court has repeatedly interpreted section 5-6-3(b) of the Code (730 ILCS
       5/5-6-3(b) (West 2010)) to mean a court may in its discretion require a probationer
       to comply with any of the enumerated conditions, including “support his
       dependents” 2 (730 ILCS 5/5-6-3(b)(6) (West 2010)). See People v. Lampitok, 207
       Ill. 2d 231, 246 (2003) (“[S]ubsection (b) provides numerous examples of
       conditions that the court in its discretion may require ***.”); People v. Meyer, 176
       Ill. 2d 372, 378 (1997) (“Section 5-6-3(b) of the Code contains 16 permitted
       conditions of probation which may be imposed ***.”). Defendant argues, however,
       that there is an inherent relatedness requirement in the Code that attaches to all
       enumerated conditions. Thus, a trial court would abuse its discretion by imposing
       an unrelated enumerated condition. We disagree.

¶ 11       If we were to accept defendant’s argument that the legislature intended that all
       conditions of probation, including those expressly enumerated, must relate to the
       nature of the offense, when could a court impose electronic monitoring or home
       confinement (730 ILCS 5/5-6-3(b)(10) (West 2010)) as a condition of probation?
       Neither condition relates to the nature of any offense, but rather they are conditions
       imposed for enforcement and the protection of the public.

¶ 12       It is well settled that when the legislature uses certain language in one instance
       of a statute and different language in another part, we assume different meanings
       were intended. People v. Santiago, 236 Ill. 2d 417, 431 (2010). Under the plain
       language of the Code, the legislature specifically chose to limit the application of
       some enumerated conditions by requiring the condition relate to the offense
       charged. See, e.g., 730 ILCS 5/5-6-3(b)(12) (West 2010) (Limiting the defendant’s
       financial obligations to the “offense for which the defendant was sentenced.”); 730
       ILCS 5/5-6-3(b)(17) (West 2010) (Limiting the condition to defendants convicted
       for an offense “that would qualify the accused as a child sex offender.”). By

           2
            Section 5-6-3(b)(6) of the Code, “support his dependent,” is synonymous with the obligation
       to make child support payments. See Black’s Law Dictionary 503 (9th ed. 2009) (defining a
       “dependent” as someone “who relies on another for support”). In this case, defendant was the
       noncustodial parent of his child. It was reasonable for the trial court to set the amount of support at
       the amount already adjudicated in case No. 2002 D 528. The amount defendant was ordered to pay
       under the child support condition is not dispositive on the issue before this court.
                                                       -4-
       contrast, in the same statute, the legislature specifically chose to exclude a
       relatedness requirement for other enumerated conditions. See, e.g., 730 ILCS
       5/5-6-3(b)(3) (West 2010) (Requiring a trial court to require defendant to “work or
       pursue a course of study or vocational training.”); 730 ILCS 5/5-6-3(b)(6) (West
       2010) (Requiring defendant to “support his dependents.”); 730 ILCS 5/5-6-3(b)(9)
       (West 2010) (Requiring defendant to “perform some reasonable public or
       community service.”). Thus, we assume that the legislature intended such
       limitations to certain conditions when it expressly provided that limitation, while at
       the same time, the legislature did not intend such limitations when the language is
       absent from other conditions. Additionally, if the legislature had intended that all
       conditions of probation must relate to the nature of the offense, then constructing
       the extensive list of conditions was superfluous, because there would be no need to
       include such additional, limiting language in certain parts of the statute. Instead,
       these provisions clearly demonstrate that the legislature knew exactly what it was
       doing when it specifically authorized a trial court to impose certain enumerated
       conditions, including electronic monitoring or home confinement (730 ILCS
       5/5-6-3(b)(10) (West 2010)) and supporting one’s dependent (730 ILCS
       5/5-6-3(b)(6) (West 2010)), regardless of whether the condition relates to the nature
       of offense.

¶ 13       Furthermore, defendant’s attempted construction contradicts our previous
       interpretation of the plain language of the Code, which says, “[t]he Court may ***
       require that the person *** support his dependents.” 730 ILCS 5/5-6-3(b)(6) (West
       2010). The enumerated conditions that may be imposed under section 5-6-3(b)
       represent the legislature’s considered judgment that those conditions may be
       imposed at the court’s discretion for any offense. See Lampitok, 207 Ill. 2d at 246;
       Meyer, 176 Ill. 2d at 378. This court, and multiple appellate court decisions, have
       consistently held that any additional condition not expressly authorized by statute
       “may be imposed as long as it is (1) reasonable and (2) relates to (a) the nature of
       the offense or (b) the rehabilitation of the defendant as determined by the trial
       court.” Meyer, 176 Ill. 2d at 378 (citing People v. Ferrell, 277 Ill. App. 3d 74, 79
       (1995), People v. Hubble, 81 Ill. App. 3d 560 (1980), and People v. Dunn, 43 Ill.
       App. 3d 94 (1976)); see also Lampitok, 207 Ill. 2d at 246. Defendant’s relatedness
       argument becomes a factor when the court fashions its own discretionary
       conditions that are not enumerated under the Code. However, that is not the
       situation in this case. Accordingly, the plain language of section 5-6-3(b) at the
       time of defendant’s sentencing was unambiguous and provided the trial court with

                                               -5-
       the authority pursuant to section 5-6-3(b)(6) of the Code (730 ILCS 5/5-6-3(b)(6)
       (West 2010)) to impose the child support condition.

¶ 14       We are aware our holding conflicts with People v. Campbell, 325 Ill. App. 3d
       569 (2001). See 2014 IL App (3d) 120680, ¶ 9. The issue presented in Campbell
       was whether the trial court had the authority under section 5-6-3(b) to reimpose
       unpaid fees from a previous offense as a condition of a sentence of conditional
       discharge for a later, unrelated offense. Campbell, 325 Ill. App. 3d at 570. In
       determining whether the trial court was authorized under the Code to reimpose
       unpaid fees from a previous offense, the Campbell court interpreted section
       5-6-3(b) to mean, “all conditions of a sentence of conditional discharge must be
       related to the specific offense for which the defendant is sentenced.” (Emphasis
       added.) Id. at 571. The appellate court also noted the Code revealed no express
       authority for the trial court to reimpose fees from a previous offense. Therefore, the
       Campbell court concluded the trial court lacked the authority to impose the
       condition because the condition was not authorized by statute and did not relate to
       the underlying offense. Id. at 571-72.

¶ 15       Campbell’s interpretation of section 5-6-3(b) is inconsistent with our earlier
       decision in Meyer, 176 Ill. 2d 372, which the appellate court failed to acknowledge
       or follow. In Meyer, this court addressed whether the trial court had the authority to
       impose an unenumerated condition of probation requiring the defendant to erect a
       violent felon warning sign reading “ ‘Warning! A Violent Felon lives here. Enter at
       your own Risk!’ ” Id. at 376. We interpreted section 5-6-3(b) 3 as allowing a trial
       court to impose an additional, unenumerated condition of probation “as long as it is
       (1) reasonable and (2) relates to (a) the nature of the offense or (b) the rehabilitation
       of the defendant as determined by the trial court.” Id. at 378. This court held that the
       condition of probation requiring the defendant to erect the violent felon warning
       sign was unreasonable and did not serve the purposes of section 5-6-3(b). Id. at
       379-80.

¶ 16       Just as in Meyer, the condition at issue in Campbell was not expressly
       authorized by statute. Thus, the court in Campbell should have considered whether
       the condition was reasonable and related to the nature of the offense or the
       rehabilitation of the defendant as determined by the trial court. Accordingly, we

           3
           Although section 5-6-3(b) has been amended since Meyer, the language of the paragraph has
       remained unchanged. See 730 ILCS 5/5-6-3(b) (West 1994).

                                                   -6-
       reject Campbell’s interpretation that all conditions of probation, including those
       expressly enumerated, must relate to the nature of the offense. To the extent that
       Campbell and its progeny contradict our holding, these cases are overruled.

¶ 17       Finally, for the first time during oral argument, defendant claimed the trial court
       impermissibly created an indeterminate period of probation by requiring him to
       “become current in his child support” prior to his release from probation. Because
       defendant did not raise this issue in his petition for leave to appeal, the issue was
       not properly preserved for our review. BAC Home Loans Servicing, LP v. Mitchell,
       2014 IL 116311, ¶ 22.



¶ 18                                      CONCLUSION

¶ 19       For the above stated reasons, we conclude that the trial court had the statutory
       authority to order child support payments as a condition of probation. The
       judgments of the circuit and appellate courts are therefore affirmed.



¶ 20      Appellate court judgment affirmed.

¶ 21      Circuit court judgment affirmed.




                                                -7-